Filed 11/30/22 P. v. Vanhorn CA1/3

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE



 THE PEOPLE,                                                            A164107
           Plaintiff and Respondent,
 v.                                                                     (Lake County Super. Ct.
 ERIC JOHN VANHORN,                                                     No. CR5401)
           Defendant and Appellant.
                                                                         ORDER MODIFYING
                                                                         OPINION AND DENYING
                                                                         REHEARING
                                                                        [NO CHANGE IN
                                                                         JUDGMENT]



THE COURT:
         It is ordered that the unpublished opinion filed on November 1, 2022,
be modified as follows:
         On page 9 and continuing onto page 10, the following paragraph is
deleted:
         In deciding whether to grant a petition for conditional release, the trial
court must consider whether the director of the state hospital or other
treatment facility advises that the petitioner “would no longer be a danger to
the health and safety of others, including themselves . . . while under


                                                               1
supervision and treatment in the community, and will benefit from that
status” (§ 1603, subd. (a)(1)), and whether the “community program
director . . . advises the court that the [petitioner] will benefit from that
status, and identifies an appropriate program of supervision and treatment.”
(Id., subd. (a)(2).) The court must also consider “the circumstances and
nature of the criminal offense leading to commitment” and the petitioner’s
“prior criminal history.” (§ 1604, subd. (c).)
      On page 10, the paragraph beginning with the sentence “Van Horn
cannot satisfy this high burden” and ending with “Each factor weighed
against VanHorn” is replaced with the following paragraph:
      VanHorn cannot satisfy this high burden. When ruling on the petition,
the trial court considered Dr. Morgan’s opinion regarding whether VanHorn
would be a danger under conditional release; the opinion of the hospital’s
conditional release liaison that VanHorn was not ready for conditional
release because he continued “to experience active psychiatric symptoms
including religious and conspiratorial delusional thinking, being internally
preoccupied, and presenting with paranoia”; and VanHorn’s criminal history
and the circumstances and nature of the commitment offenses. These factors
weighed against VanHorn.
      There is no change in the judgment.
      Appellant’s petition for rehearing is denied.




Dated: _______________                ____ Fujisaki ______________, Acting P. J.




                                         2
Filed 11/1/22 P. v. VanHorn CA1/3 (unmodified opinion)

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      FIRST APPELLATE DISTRICT
                                                DIVISION THREE



 THE PEOPLE,
           Plaintiff and Respondent,
 v.                                                                     A164107
 ERIC JOHN VANHORN,
           Defendant and Appellant.
                                                                        (Lake County Super. Ct.
                                                                        No. CR5401)



         Eric John VanHorn stabbed his brother in the chest. The trial court
found VanHorn not guilty by reason of insanity and committed him to a state
hospital with a maximum life term. Since his commitment, VanHorn has
been placed into a conditional outpatient release program (conditional release
or conditional release program) several times, but each time he was
readmitted to the hospital due to a deterioration in his level of functioning
or rules violations.
         In 2021, the trial court denied VanHorn’s petition for conditional
release. It determined he failed to prove he does not pose “a danger to the
health and safety of others, due to mental defect, disease, or disorder, if


                                                               1
under supervision and treatment in the community.” (Pen. Code, § 1026.2,
subd. (e), all statutory references are to this code.) The court did not abuse
its discretion in so concluding, and we affirm.
                               BACKGROUND
      Between 1995 and 2001, VanHorn was arrested eight times for
substance abuse-related crimes. He began experiencing auditory
hallucinations in his early 20s; he was prescribed antipsychotic medication
but did not take it. On a February 2002 evening, VanHorn, then 29 years
old, consumed 12 beers and ingested methamphetamine. The following
morning — while suffering from a delusion that he was kidnapped as a baby
and that his brother was a werewolf — VanHorn stabbed his brother in the
chest, puncturing his lung. The prosecution charged VanHorn with
attempted first degree murder and assault with a deadly weapon. The trial
court found VanHorn not guilty by reason of insanity and committed him to
a state hospital with a maximum life term.
      VanHorn has spent almost two decades in a state hospital — the
exception being time spent in a conditional release program, during which
he was supervised and treated in the community. Since 2010, VanHorn
has been on conditional release eight times. In seven instances, he was
readmitted to the hospital after he “psychiatrically decompensated.” In 2020,
a three-year period of conditional release was revoked due to his use of
alcohol and methamphetamine; once again, he returned to the hospital.
                                       I.
      In June 2021, VanHorn — then 48 years old — petitioned for
conditional release. Pursuant to a court order, his psychologist, Camille
Morgan, PsyD., prepared a report opining he should not be placed in




                                       2
a conditional release program because “he would be a danger to the health
and safety of others, due to mental defect, disease, or disorder, even while
under supervision and treatment in the community.”
      According to the report, VanHorn suffers from schizophrenia. He has
also been diagnosed with moderate amphetamine-type stimulant use disorder
and severe alcohol use disorder, both of which are in remission in a controlled
environment. VanHorn has an extensive medication regimen, but he has
expressed reluctance to take certain prescribed medication. While on
medication, VanHorn experiences “delusions which are entrenched and
identical to those” underlying the commitment offenses — e.g., “that he was
stolen . . . as an infant and that he may be royalty.” He has a “psychotic
preoccupation with religion and the occult,” drawing “symbols on walls and
property in an effort to protect himself from ‘negative energy.’ ” In an
interview with Dr. Morgan, VanHorn questioned his diagnosis, expressed
doubt regarding the need for — and effectiveness of — his medication, and
persisted in the delusion that he was kidnapped as an infant.
      The report catalogued VanHorn’s eight prior conditional releases
beginning in 2010, as well as the circumstances resulting in his readmission
to the state hospital. In seven instances, VanHorn was readmitted for
“psychiatric decompensation.”1 In 2017, he was placed in a conditional
release program for the eighth time. In 2019 — and while on conditional
release — he abused his antianxiety and antipsychotic medications, and he
twice tested positive for methamphetamine. In February 2020, VanHorn
submitted a cold urine sample that tested positive for adulteration and


      1  For example, while on conditional release in 2016, VanHorn set fire
to cardboard and other materials in a barbeque. VanHorn initially claimed
he was cleaning the barbeque, but he later admitted he was conducting
a “ ‘spiritual cleansing.’ ”

                                       3
methamphetamine. When asked about it, VanHorn initially claimed naiveté.
Eventually, however, he admitted trying “to ‘cheat’ the test by storing clean
urine in his refrigerator because he planned to drink alcohol.”
      According to the report, VanHorn’s response — which reflected
“antisocial and criminal thinking of trying to ‘game the system’ or beat the
odds” — “places him at risk for destabilization and ultimately dangerous
behavior. It also impairs [the program’s] ability to successfully supervise him
and monitor his functioning in the community, as so much of [the program’s]
supervision relies on an individual’s transparency with the treatment team,
not to mention one’s practice of sound judgment.” VanHorn’s meth-
amphetamine use, the report concluded, placed him at risk of psychiatric
destabilization and increased his risk of violence “substantially beyond that
which [the program] can safely monitor in the community.” As the report
explained, VanHorn’s mental state was “extremely fragile,” and he had
“distortions, religiosity, and bizarre ideation that approach delusional
ideation. Historically, he has psychiatrically decompensated quickly and
severely in the community under [conditional release]. Engagement in
any substance use place[d] him at considerable risk for psychiatric
decompensation given the delicacy of his psychiatric stability,” which in
turn placed him at risk of “dangerous behavior.”
      Dr. Morgan opined that while VanHorn did not meet the criteria for an
involuntary medication order based on dangerousness, he would benefit from
the structure provided in the state hospital. The report noted he had
“engaged in several rule-breaking incidents and one aggressive act” since
March 2020. The most recent incident occurred in January 2021 when he left
“the dining room and forcefully and aggressively kicked the . . . doors leading
outside of the building.”



                                       4
      Dr. Morgan evaluated VanHorn’s risk of violence. She noted he
continued to exhibit symptoms of schizophrenia, “including paranoid and
grandiose delusions which are . . . similar, to those he exhibited around the
time of his instant offense,” and “psychotic preoccupation with the occult.”
She also opined VanHorn possessed “poor insight” into “his current
psychiatric symptoms, and . . . the nature of his psychiatric diagnosis,” as he
believed his “symptoms were drug-induced and not due to a chronic psychotic
illness.” According to Dr. Morgan, he also possessed “incomplete insight into
his need for ongoing substance recovery treatment” because he had not
meaningfully participated in treatment since his rehospitalization in 2020.
Finally, she opined VanHorn might be unable to maintain stability in a “more
stressful community environment” because his medication regimen had not
been stabilized and he refused to take clozapine, a suggested medication.
      Finally, the report noted the hospital’s conditional release liaison
determined VanHorn was “NOT . . . Ready” for conditional release because he
continued “to experience active psychiatric symptoms including religious and
conspiratorial delusional thinking, being internally preoccupied, and
presenting with paranoia.”
                                       II.
      VanHorn testified at the hearing on his petition for conditional release.
He acknowledged his schizophrenia diagnosis but believed the stabbing was
the result of “drug-induced psychosis.” VanHorn has a fixed false belief he
was stolen at birth, and he has experienced mania, depression, and psychosis.
VanHorn was using drugs and alcohol — and not taking his medication —
when he stabbed his brother. He expressed regret for what he had done to
his brother.




                                       5
      VanHorn has been confined in the state hospital for approximately 20
years, except for a “few times” when he was in a conditional release program.
Each time, he was readmitted because he experienced delusions. On his most
recent conditional release, VanHorn used methamphetamine and drank
alcohol. He was ingesting “caffeine substances” because he craved energy,
and he claimed things “got out of hand” — he took methamphetamine
and drank alcohol. But VanHorn acknowledged he planned to use
methamphetamine; he stored clean urine because he “wanted to be able
to continue to stay out in the community after just one usage.” VanHorn
did not think he did anything “unsafe,” but he acknowledged using
methamphetamine is illegal and violated the terms of his conditional release.
Until he used methamphetamine, he had been sober for 18 years.
      Back at the state hospital, VanHorn regained sobriety but did not
engage with substance abuse programming. After attending 20 hours of
substance abuse programming each week for 20 years, VanHorn felt he had
learned everything the hospital had to offer. He decided to take a “vacation”
from the programming and do some “inner reflecting” instead, even though
he knew his participation was required to attain conditional release. He
planned to resume programming eventually. In the meantime, VanHorn
planned to use “coping strategies” to stay sober. He participates in group
therapy for his mental illness, and he attends weekly sessions with a
psychologist.
      VanHorn takes his prescribed medication because he needs it to
manage his mental illness. He has not had violent or aggressive thoughts
since he stabbed his brother — he considers himself a “reserved and quiet”
person who tries to be “appropriate and peaceful.” At the hospital, he keeps
to himself and stays in his room, in part because of a perception that hospital



                                       6
staff “are the police.” He decorated his room with drawings of crosses to
“keep the holy spirit present in [his] life.” VanHorn kicked the dining room
doors because he “was hearing” imaginary things, felt threatened, and “was
trying to get out of the chow hall.” When he is in a “good environment” — one
free of “rough talk” and a “prison mentality” — he feels “no need to try to
escape.”
      If released, VanHorn would live with his 80-year-old mother and seek
mental health treatment from a county agency. He was willing to take
prescribed medication if it did not adversely affect him. VanHorn had
a negative response to at least one antipsychotic medication, and he had
declined to take clozapine because he feared it would weaken his immune
system. VanHorn acknowledged alcohol interferes with his medication, but
he hoped that when his “mental illness [was] under control,” he could have an
alcoholic drink at dinner. He, however, had no immediate plans to consume
alcohol and knew it was unlikely he could have just one drink.
      At the conclusion of the hearing, the trial court denied the petition.
The court found VanHorn failed to establish, “by a preponderance of the
evidence, that he is no longer a danger to the health and safety of others if
supervised and treated in the community.” It acknowledged the only
“significant incident of violence” occurred in 2002 but reasoned VanHorn
committed the incident while under the influence of drugs and alcohol and
while experiencing delusions directed at his family. VanHorn, the court
observed, continued to exhibit “active” and “expanded” symptoms of
schizophrenia “similar to the ones he was having” when he stabbed his
brother. The court opined VanHorn had “poor insight” into his symptoms —
illustrated in part by his refusal to take certain prescribed medication — and
limited insight into his substance abuse disorder — evidenced by his



                                       7
premeditated decision to use methamphetamine and to discontinue substance
abuse programming upon his readmission to the state hospital.
      Next, the trial court noted VanHorn had been released into the
community — and returned to the state hospital — eight times. This
evidence, the court found, supported an inference he did not cope well in
a community environment. On the seven occasions when he returned to the
hospital after decompensating, he regained stability by “getting back into his
programs, back on his regimen, conducting his therapy” and getting his
“symptoms into remission.” When VanHorn was readmitted in 2020, he did
not engage with substance abuse programming. In the court’s view, his
failure to do so created a risk that, “out in the community facing . . . stressors
and anxiety and paranoia-invoking situations that come with dealing with
others,” he would present a danger to others. The court suggested that if
VanHorn “gets back into the programming and active treatment . . . he will
again be eligible, in the eyes of the department,” for conditional release.
                                 DISCUSSION
      A defendant found not guilty of a crime by reason of insanity may be
committed to the Department of State Hospitals. (§ 1026, subd. (a).) “The
purpose of commitment following an insanity acquittal . . . is to treat the
individual’s mental illness and protect him and society from his potential
dangerousness.” (Jones v. United States (1983) 463 U.S. 354, 368.) As
relevant here, a defendant found not guilty by reason of insanity may petition
the trial court to be released from a state hospital before the expiration of his
maximum term of commitment “upon the ground that sanity has been
restored,” i.e., that he will “not be a danger to the health and safety of others,
due to mental defect, disease, or disorder, while under supervision and
treatment in the community.” (§ 1026.2, subds. (a), (e); People v. Cross (2005)



                                        8
127 Cal.App.4th 63, 72 [listing methods by which a defendant may be
released from commitment].)
      This process has two steps. At the first step, the trial court holds
a hearing at which the petitioner has the burden to prove by a preponderance
of the evidence that, as relevant here, he is “ ‘not dangerous.’ ” (People v.
McDonough (2011) 196 Cal.App.4th 1472, 1491.) If the court determines the
petitioner will not be a danger to the health and safety of others, he is placed
on conditional release, “which may consist of outpatient supervision and
treatment . . . . ‘ “Outpatient status is not a privilege given the [petitioner] to
finish out his sentence in a less restricted setting; rather it is a discretionary
form of treatment to be ordered by the committing court only if the medical
experts who plan and provide treatment conclude that such treatment would
benefit the [petitioner] and cause no undue hazard to the community.”
[Citation.]’ [Citation.] While in the outpatient program, the [petitioner] may
be returned to the state facility after a hearing if determined dangerous to
others.” (People v. Dobson (2008) 161 Cal.App.4th 1422, 1433.)2
      In deciding whether to grant a petition for conditional release, the trial
court must consider whether the director of the state hospital or other
treatment facility advises that the petitioner “would no longer be a danger to
the health and safety of others, including themselves . . . while under
supervision and treatment in the community, and will benefit from that
status” (§ 1603, subd. (a)(1)), and whether the “community program
director . . . advises the court that the [petitioner] will benefit from that
status, and identifies an appropriate program of supervision and treatment.”


      2 The second step — the restoration of sanity trial — is reached only if
the petitioner has been approved for, and successfully completed, “one year of
outpatient treatment (or less if the community program director recommends
release sooner).” (People v. Endsley (2018) 28 Cal.App.5th 93, 101.)

                                         9
(Id., subd. (a)(2).) The court must also consider “the circumstances and
nature of the criminal offense leading to commitment” and the petitioner’s
“prior criminal history.” (§ 1604, subd. (c).)
      We review the trial court’s ruling on a petition for conditional release
for abuse of discretion. That phrase “ ‘implies the absence of arbitrary
determination, capricious disposition, or whimsical thinking. [Citation.]
“When the question on appeal is whether the trial court has abused its
discretion, the showing is insufficient if it presents facts which merely afford
an opportunity for a difference of opinion. An appellate tribunal is not
authorized to substitute its judgment for that of the trial judge. [Citations.]”
[Citation.] Discretion is abused only if the court exceeds all bounds of
reason[], all of the circumstances being considered.’ ” (People v. Diggs (2022)
80 Cal.App.5th 702, 709.) To establish an abuse of discretion, VanHorn must
show the evidence compelled a finding in his favor as a matter of law, i.e.,
that his “evidence was uncontradicted and unimpeached and of such
character and weight that there is no room for a trial court determination
that it was insufficient to support a finding in [his] favor.” (In re D.C. (2021)
60 Cal.App.5th 915, 921 [reviewing “failure of proof finding”].)
      VanHorn cannot satisfy this high burden. As described above, the trial
court was obligated to consider three factors when ruling on the petition: the
hospital director’s opinion regarding whether VanHorn would no longer be
a danger under outpatient treatment; the program director’s opinion on
whether there is an appropriate outpatient program for him and whether he
would benefit from outpatient status; and VanHorn’s criminal history and the
circumstances and nature of the commitment offenses. (§§ 1603, 1604.) Each
factor weighed against VanHorn.




                                        10
      The trial court also found the circumstances prompting VanHorn’s
most recent state hospital readmission — his calculated use of alcohol and
methamphetamine and his dishonesty following his apprehension — along
with his lack of insight into the symptoms of his mental illness and his
alcohol and substance abuse disorders, weighed against conditional release.
(People v. Bartsch (2008) 167 Cal.App.4th 896, 900, 903.) “[P]ractical issues
[such] as the amount of stress” VanHorn might face in the community (and
whether he would be able to manage that stress) also supported the court’s
finding that VanHorn had failed to show he was no longer dangerous. (People
v. Sword (1994) 29 Cal.App.4th 614, 630.) It is undisputed VanHorn’s
substance use and delusions triggered the commitment offenses, that his
current mental state is extremely fragile and he continues to suffer from
delusions, and that methamphetamine and alcohol have the potential to
intensify those delusions. On this record, we cannot say the court abused its
discretion by concluding VanHorn failed to demonstrate his suitability for
conditional release.
      VanHorn’s principal contention is the evidence supporting the trial
court’s dangerousness finding is speculative because he has not engaged in
“dangerous behavior” since his commitment. To support this argument, he
relies on several cases, including People v. Cheatham (2022) 82 Cal.App.5th
782 (Cheatham). There, the prosecution moved to extend the defendant’s
commitment under section 1026.5, which requires the prosecution to prove
beyond a reasonable doubt the defendant both “ ‘represents a substantial
danger of physical harm to others’ ” by reason of a mental disease, defect, or
disorder and “ ‘has serious difficulty controlling his . . . potentially dangerous
behavior.’ ” (Cheatham, at p. 789, italics added.) At trial, the prosecution
offered expert testimony that the defendant experienced symptoms related to



                                        11
his diagnosed schizoaffective disorder, that he might self-medicate if
released, and that if he used drugs, “it would likely increase his mental
health symptoms, decrease his control, and decrease his compliance with
taking medications.” (Id. at p. 787.) Another expert opined that if the
defendant stopped taking his medications and resumed using drugs and
alcohol, “ ‘he would become more dangerous’ as he could become delusional
and think others meant him harm.” (Id. at pp. 787–788.) But there was no
evidence the defendant engaged in dangerous behavior nor any evidence he
“might engage in this type of behavior.” (Id. at p. 786.)
      Cheatham reversed the commitment extension order. It accepted the
premise that the defendant “could relapse into drug and alcohol use if
released, which could then increase his mental health symptoms,” but
reasoned “this speculative outcome [was] insufficient in itself to support
continued commitment due to substantial risk of danger.” (Cheatham, supra,
82 Cal.App.5th at p. 793.) The court noted the defendant had experienced
periods when he “used drugs and periods when his mental health symptoms
were ‘pretty bad’ and yet the record includes not one instance in which [the
defendant] evidenced any propensity to engage in dangerous or threatening
behavior toward others because of his mental disorder.” (Ibid.) Cheatham
acknowledged a “person’s potential for relapse and the consequences of such
are, of course, meaningful considerations” but cautioned, “we cannot assume
that people without a record of dangerous behavior will struggle to control
dangerous behavior simply because they have, or are likely to have, active
mental health symptoms—whether triggered by drug use, alcohol use, or
something else.” (Id. at pp. 793–794.)
      We have no quarrel with the holding in Cheatham — that to satisfy its
burden of proof on a petition to extend a defendant’s commitment, the



                                         12
prosecution must provide an evidentiary nexus between the defendant’s
mental illness and his dangerousness, and speculation about what might
happen if the defendant uses drugs or decompensates is insufficient, by itself,
to support continued commitment under section 1026.5. But Cheatham does
not compel reversal. There, the prosecution had the burden to prove beyond
a reasonable doubt the defendant poses a substantial danger of physical
harm to others and that the defendant has serious difficulty controlling his
potentially dangerous behavior. (§ 1026.5, subd. (b)(1).) Here, it was
VanHorn’s burden to prove he will not be a danger to the health and safety of
others (§ 1026.2, subd. (e)), a standard that does not require a threat of
physical harm. (People v. Woodson (1983) 140 Cal.App.3d 1, 4.) Thus, at the
hearing on his petition for conditional release, VanHorn was presumed to be
suffering from a mental illness that rendered him a danger to society if
released, and it was his burden to prove otherwise. (People v. Sword, supra,
29 Cal.App.4th at p. 624; People v. Nance (2022) 78 Cal.App.5th 784, 787.)
Cheatham is also factually distinguishable. Unlike Cheatham, where the
defendant had never engaged in dangerous behavior, VanHorn’s commitment
offenses were violent and dangerous, and there was evidence he had recently
committed an aggressive act — forcefully kicking the hospital’s dining
room doors — attributable to his mental disorder. (Cheatham, supra,
82 Cal.App.5th at p. 790.)
      VanHorn’s reliance on two other cases — People v. Johnson (2020)
55 Cal.App.5th 96 and People v. Redus (2020) 54 Cal.App.5th 998 — is
likewise unavailing. Johnson reversed a commitment extension order where
the record was devoid of evidence suggesting the 69-year-old mentally
disordered offender’s decompensation in an unsupervised setting would lead
to violence, particularly in light of the fact that he had spent 11 years in the



                                       13
community and had stopped taking his medication for periods of time with no
violent repercussions. (Johnson, at pp. 108–109.) Additionally, some of the
defendant’s delusions “had ‘gone away’ ” and there was no “evidence of recent
violence or aggression.” (Id. at pp. 99, 101, 110.) In Redus, the appellate
court concluded the prosecution failed to “provide the required link” between
the defendant’s “mental illness and his purported difficulty in controlling his
potentially dangerous behavior.” (Redus, at p. 1013.) Redus noted there had
“not been a hint of violence, threatening behavior, or aggressiveness of any
kind” by the 73-year-old defendant — a “ ‘fragile old man’ ” — for more than
four decades, “even through [conditional] releases and medication lapses.”
(Id. at pp. 1011, 1012.) Here and in contrast to these cases, VanHorn
continued to experience delusions, and he had recently engaged in aggressive
conduct in response to those delusions.
      VanHorn’s other arguments do not convince us the trial court abused
its discretion. For example, VanHorn maintains the offenses leading to his
commitment are dissimilar from his relapse in 2020, and he suggests there is
a plausible justification for his preoccupation with his family tree. He also
insists his act of kicking the dining room doors does not evince an intent to
harm others. This strategy is not persuasive. As discussed above, we are not
permitted to reweigh the evidence. Given Dr. Morgan’s report, which the
trial court credited, we cannot conclude it was an abuse of discretion for the
court to infer VanHorn had the potential to react dangerously if placed on
conditional release. Nor are we persuaded by VanHorn’s suggestion that the
prosecutor must demonstrate he is unable to control his behavior. Assuming
a defendant’s inability to control his behavior — a consideration under
section 1026.5 — is relevant when evaluating dangerousness under section
1026.2, the burden is on the petitioner, not the prosecution.



                                      14
      In sum, we conclude the trial court did not abuse its discretion in
denying VanHorn’s petition for conditional release.
      We offer two closing observations. First, the question before us is not
whether we might have ruled differently. Rather, we decide only whether the
trial court abused its discretion in denying the petition. The answer is no.
Second, we observe that over the last two decades of his commitment,
VanHorn has made progress managing his mental illness and substance use
disorders; in the future — as the court observed — he may well demonstrate
his suitability for conditional release. (See People v. Endsley, supra,
28 Cal.App.5th at pp. 106–107 [a defendant seeking conditional release
is entitled to the appointment of an independent expert to assist in
demonstrating readiness for outpatient treatment].)
                                DISPOSITION
      The September 2021 order denying VanHorn’s petition for conditional
release is affirmed.




                                       15
                                 _________________________
                                 Rodríguez, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A164107




                            16